UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 00-4046
EDILBERTO GARCIA-RESTREPO, a/k/a
Edilberto Garcia,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                          (CR-98-65-V)

                      Submitted: January 31, 2002

                      Decided: February 15, 2002

  Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Randolph Marshall Lee, LAW OFFICES OF RANDOLPH MAR-
SHALL LEE, Charlotte, North Carolina, for Appellant. Robert J. Hig-
don, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.
2                 UNITED STATES v. GARCIA-RESTREPO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Edilberto Garcia-Restrepo pled guilty to conspiracy to distribute
and possess with intent to distribute a quantity of cocaine and cocaine
base, forging false Social Security cards and resident alien cards,
transferring false Social Security cards, conspiracy to launder mone-
tary instruments, and money laundering. He appeals the 262-month
sentence he received for the conspiracy count, contending that the
sentence is invalid under Apprendi v. New Jersey, 530 U.S. 466
(2000). He also challenges the district court’s determination of the
amount of cocaine attributable to him and its finding that a four-level
leadership adjustment was warranted. U.S. Sentencing Guidelines
Manual §§ 2D1.1, 3B1.1(a) (1998). We affirm.

   Garcia-Restrepo, an illegal immigrant from Colombia, owned and
operated a small grocery store in Statesville, North Carolina, from late
1996 until his arrest in April 1998. Garcia-Restrepo sold cocaine from
the store with the assistance of co-defendant Dario Perez, and sold
false identification documents such as immigration papers, Social
Security cards, and driver’s licenses. He also wired to Colombia
money that was represented to him as drug proceeds by undercover
agents.

   Garcia-Restrepo obtained cocaine from two brothers in New Jer-
sey, Hector and Jorge Ospina, who owned a trucking company and
used their trucks to transport large quantities of cocaine, as much as
300 kilograms, from the west coast to the east coast. Garcia-Restrepo
regularly traveled to New Jersey to purchase one or two kilograms of
cocaine at a time, using a van in which he had installed secret com-
partments. On one trip, Garcia-Restrepo’s van was searched with his
consent and $42,000 was found in a secret compartment.

  Garcia-Restrepo was aware of the size of the Ospinas’ operation,
because a wiretap was placed on the Ospinas’ telephones, and in mon-
                  UNITED STATES v. GARCIA-RESTREPO                    3
itored calls they discussed with Garcia-Restrepo a load of about 300
kilograms of cocaine that they were attempting to bring to the east
coast. Also, Garcia-Restrepo assisted the Ospinas in an unsuccessful
attempt to bring 150 kilograms of cocaine from Miami to Statesville.
However, the Ospinas were never able to get the cocaine to Miami.
The Ospinas were interviewed after their arrests and confirmed the
information obtained by authorities through the wiretap.

   At sentencing, after overruling Garcia-Restrepo’s objections to the
presentence report, the district court imposed a sentence of 262
months imprisonment and five years supervised release on Count
One, the conspiracy count. The court imposed a concurrent sentence
of 240 months imprisonment on Counts Two, Four, Six, Eight, Nine,
and Ten, and a concurrent sentence of 180 months on Counts Three,
Five, and Seven. A three-year term of supervised release was imposed
for Counts Two through Ten.

   Because Apprendi was decided after Garcia-Restrepo was sen-
tenced, and he did not challenge his sentence in the district court on
an Apprendi-type ground, we review his Apprendi claims under the
plain error standard of review. United States v. Olano, 507 U.S. 725,
731-32 (1993) (unpreserved error will be noticed if appellant estab-
lishes that error occurred, was plain, and affected substantial rights,
and appeals court in its discretion determines that error seriously
affects fairness, integrity, or public reputation of judicial proceed-
ings). See also United States v. Promise, 255 F.3d 150, 154-55 (4th
Cir.) (en banc), petition for cert. filed, Sept. 20, 2001 (No. 01-6398).

   The Supreme Court held in Apprendi that any fact, other than a
prior conviction, "that increases the penalty for a crime beyond the
prescribed statutory maximum must be submitted to a jury, and
proved beyond a reasonable doubt." Apprendi, 530 U.S. at 490. This
Court has since concluded that, in order to impose an enhanced sen-
tence under 21 U.S.C.A. § 841(b)(1)(A), the drug quantity must be
treated as an element of the offense by being charged in the indict-
ment, submitted to a jury, and proved to a jury beyond a reasonable
doubt. Promise, 255 F.3d at 152. However, facts that increase the
guideline range but do not increase the statutory maximum need not
be submitted to a jury. United States v. Kinter, 235 F.3d 192, 201-02
(4th Cir. 2000), cert. denied, 121 S. Ct. 1393 (2001).
4                 UNITED STATES v. GARCIA-RESTREPO
   In this case, no specific drug quantity was charged in the indict-
ment. Therefore, the applicable sentencing provision was
§ 841(b)(1)(C), which provides for a sentence of no more than 240
months imprisonment.* Promise, 255 F.3d at 156-57. Garcia-
Restrepo’s sentence of 262 months thus constitutes error and the error
was plain. Id. at 160; see also United States v. Cotton, 261 F.3d 397,
403-04 (4th Cir. 2001) (holding that imposition of a sentence greater
than that allowed for defendant’s conviction must be noticed on plain
error review), cert. granted, 122 S. Ct. 803 (2002).

   However, when there are multiple counts of conviction, and the
total punishment mandated by the guideline range exceeds the highest
statutory maximum, the district court must impose consecutive terms
of imprisonment to the extent necessary to achieve the total punish-
ment. USSG § 5G1.2(d). Thus, the error did not affect Garcia-
Restrepo’s substantial rights and we need not remand Garcia-
Restrepo’s case for resentencing because the district court would be
obligated to impose a term of imprisonment of 240 months or less for
each count of conviction and order the terms to be served consecu-
tively to the extent necessary to achieve the 262-month sentence man-
dated by the guidelines. United States v. White, 238 F.3d 537, 543
(4th Cir.), cert. denied, 121 S. Ct. 2235 (2001).

   Garcia-Restrepo also contests the district court’s factual findings
concerning the drug quantity for which he was responsible and his
role in the offense. He claims that the district court clearly erred in
finding that he was responsible, for sentencing purposes, for at least
150 kilograms of cocaine because the 150-kilogram load which he
was to have helped transport from Miami never occurred. The district
court’s determination of the amount of drug is reviewed for clear
error. United States v. Randall, 171 F.3d 195, 210 (4th Cir. 1999).
Under USSG § 1B1.3(a)(1), (a)(2), a defendant is responsible for the
conduct of co-conspirators in furtherance of the joint criminal activ-
ity. During the course of the conspiracy, the Ospinas attempted to
obtain 150 kilograms of cocaine and Garcia-Restrepo actively assisted
them. Because Garcia-Restrepo regularly bought multi-kilogram
amounts of cocaine from the Ospinas, knew the extent of the Ospinas’

  *Garcia-Restrepo had no prior convictions that could have subjected
him to a 30-year sentence under § 841(b)(1)(C).
                  UNITED STATES v. GARCIA-RESTREPO                    5
involvement with cocaine, and attempted to assist the Ospinas in
transporting 150 kilograms of cocaine from Miami, he was properly
held responsible for at least 150 kilograms of cocaine. See USSG
§ 2D1.1, comment. (n.12) (when amount does not reflect scale of
offense, district court may approximate quantity of drugs).

   The defendant’s role in the offense is a factual question that is
reviewed for clear error. United States v. Perkins, 108 F.3d 512, 518
(4th Cir. 1997). Garcia-Restrepo argues that there was no specific evi-
dence that he acted as a leader, and that the district court failed to
make specific findings to support the adjustment. However, the pre-
sentence report contained information that supported the adjustment,
and Garcia-Restrepo presented no evidence to counter that informa-
tion. A defendant who contests factual information in the presentence
report must do more than allege that it is inaccurate; he has the burden
of showing that it is inaccurate or unreliable. United States v. Terry,
916 F.2d 157, 162 (4th Cir. 1990). Where he does not do so, the dis-
trict court may adopt the recommended findings in the presentence
report. Id. Here, we find that the district court’s finding was not
clearly erroneous.

   We therefore affirm the sentence imposed by the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED